895 N.E.2d 3 (2008)
PEOPLE State Of Illinois, respondent,
v.
Jason ATKINS, petitioner.
No. 106809.
Supreme Court of Illinois.
September 24, 2008.
Leave to appeal, Appellate Court, First District. (X-XX-XXXX).
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Atkins, case No. 1-08-1491 (06/19/08), denying petitioner's motion to file a late notice of appeal, order its clerk to transmit the notice of appeal to the trial court for filing, and to docket the appeal for further proceedings.